DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on August 3, 2022.
	
Claims 2-3, 5-7, 13, 17, 21, 41, 54, 58, 61-63, 68-69, 80, 83, 90-91, 93, 97-99, and 113-127 are pending in this application.

Election/Restrictions
	The application is examined based on applicant’s election with traverse of Group I as indicated in the previous office action.  Claims 83, 90-91, 93, and 97-99 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2022.
	Next, the application is examined based on the elected species of compound 38b and the search and examination was expanded as indicated in the previous office action.  Applicant’s amendment to claim 2 overcomes the prior art rejection.  As per the guidelines of MPEP § 803.02, the search and examination is expanded and the genus of Formula (II) and the dependent claims are fully examined.  As the amendment overcomes the prior art rejection of the previous office action, the election of species requirement is hereby withdrawn, all previously withdrawn claims from Group I (i.e., claims 3, 17, 21, 54, 58, 61-63) are rejoined, and claims 2-3, 5-7, 13, 17, 21, 41, 54, 58, 61-63, 68-69, 80, and newly added claims 113-127 are fully examined.
The following rejections are necessitated by the amendment:
Improper Markush Grouping Rejection
	Claim 3 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping of instant structural Formula (III) includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of Formula (III) include different compounds for the different definitions of Y1, Y2, Y3, Z1, Z2, Z3, X, etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, each of the bicyclic ring systems comprising the ring members Y1, Y2, Y3, Z1, Z2, Z3 can represent numerous bicyclic groups each of which belong to different physical classes, and therefore, Formula (III) represents ring systems that are not commonly classified.
Furthermore, the Markush group of Formula (III) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 21, 54, 58, and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 17 recites the limitation "The compound of claim 2, … wherein R1 is selected from the group consisting of: 
    PNG
    media_image1.png
    86
    205
    media_image1.png
    Greyscale
" in lines 1-3.  There is insufficient antecedent basis for this limitation in claim 2, on which claim 17 is dependent.  In claim 2, R1 definition does not include the above depicted bicyclic groups.
Claim 21 recites the limitation "The compound of claim 2, … wherein Z2 is C(R10)" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 2, on which claim 21 is dependent.  In claim 2, Z2 is defined to be C(-L-R10a).
Claim 54 recites the limitation "The compound of claim 2, … wherein Z1 is N(R9); Z2 is C(R10); … X is 4- to 7-membered heterocyclyl" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 2, on which claim 54 is dependent.  The definitions of Z1, Z2 and X in claim 54 are not consistent with the base claim.
Claim 58 recites the limitation "The compound of claim 2, … having Formula (IIa): 
    PNG
    media_image2.png
    215
    163
    media_image2.png
    Greyscale
" in lines 1-3.  There is insufficient antecedent basis for this limitation in claim 2, on which claim 58 is dependent.  In claim 2, Z2 is defined to be C(-L-R10a) as compared to Formula (IIa) wherein at the analogous position, the structure has C(H).  Claims 61 and 62 depend from claim 58, and recite Formulas (IIa-1) to (IIa-11), all of which lack antecedent basis in claim 2, for the same reason.
Claim 63 recites the limitation "The compound of claim 2, … having a Formula (IIl): 
    PNG
    media_image3.png
    244
    188
    media_image3.png
    Greyscale
" in lines 1-3.  There is insufficient antecedent basis for this limitation in claim 2, on which claim 63 is dependent.  In claim 2, Z2 is defined to be C(-L-R10a) as compared to Formula (IIl) wherein at the analogous position, the structure has C(R10).

Allowable Subject Matter
Claims 2, 5-7, 13, 41, 68-69, 80, and 113-127 are allowed.  The references of record do not teach or fairly suggest the instantly claimed compounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 11, 2022